DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10 and SPECIES A, Fig. 2A in the reply filed on 12MAY2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Priority
Benefit of domestic priority of application 62/851,725 filed on 05/23/2019 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Claim Interpretation
The claims 1-10 are directed towards a blood separation device (not a method) and therefore the physical structure is regarded as the patentable subject matter. Subject matter such as the material worked upon (i.e. blood and its various components, and additives) and desired properties of fluids (e.g. hemocrit) are not considered as part of the claimed device per se.
The method and/or the material worked on as an intended use of the apparatus does not limit the claims. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIN (WO 2018053217).
Regarding claim 1, MIN teaches blood separation systems and methods employing centrifugal and spinning membrane separation techniques (title, Figs.) including a blood separation device (Fig. 1 #10) comprising:
a centrifugal separator (Fig. 1 #16);
a spinning membrane separator drive unit (Fig. 1 #14);
a pump system (e.g. Fig. 1 #P1-6); and
a controller (Fig. 1 #18; P22/L17-19,29-31; P23/L7-25) configured to:
control the pump system to convey blood into the centrifugal separator (P4/L33-P5/L1),
control the centrifugal separator to separate red blood cells from the blood (P4/L33-P5/L4,25-29; see also e.g. Fig. 44; P76/L20-23); and
control the pump system to collect the separated red blood cells (P5/L25-29; Fig. 4 #F5; P76/L27-28).
Regarding claim 2, MIN teaches the controller is configured to:
control the centrifugal separator to separate red blood cells and a plasma constituent from the blood (P76/L20-23), and
control the pump system to collect at least a portion of the plasma constituent (P77/L17-20,27-28; Fig. 44).
Regarding claim 3, MIN teaches the controller is further configured to control the pump system to convey at least a portion of the collected plasma constituent out of the blood separation device (via pump P4 and collected in plasma bag F9, Fig. 44) while controlling the centrifugal separator to separate red blood cells and plasma constituent from the blood (P77/L27-32).
Regarding claim 7, MIN teaches the controller is configured to control the pump system to collect a portion of the blood (see line 116 to collection bag F3 of Fig. 44) and to convey another portion of the blood into the centrifugal separator (line #117/118 of Fig. 44; P76/L4-10).
Regarding claim 8, MIN teaches the controller is further configured to
control the pump system to convey at least a portion of the collected blood into the centrifugal separator (see line 116 from collection bag F3 of Fig. 45),
control the centrifugal separator to separate red blood cells from said at least a portion of the collected blood, and
control the pump system to collect at least a portion of the red blood cells separated from said at least a portion of the collected blood (P79/L19-22; P80/L9-15).
Regarding claim 9, MIN teaches the controller is configured to
control the centrifugal separator to separate red blood cells and a plasma constituent from the blood (P76/L20-23; Fig. 44), and
control the pump system to convey at least a portion of the plasma constituent out of the blood separation device (into plasma bag, Fig. 44 #F9; P78/L23-24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,4-6,10 are rejected under 35 U.S.C. 103 as being unpatentable over MIN (WO 2018053217) or alternatively MIN (WO 2018053217) in view of SCHOENDORFER (US 4776964).
Regarding claims 1,10, MIN teaches blood separation systems and methods employing centrifugal and spinning membrane separation techniques (title, Figs.) including a blood separation device (Fig. 1 #10) comprising:
a centrifugal separator (Fig. 1 #16);
a spinning membrane separator drive unit (Fig. 1 #14);
a pump system (e.g. Fig. 1 #P1-6); and
a controller (Fig. 1 #18) configured to:
control the pump system to convey blood into a spinning membrane separator (P4/L33-P5/L1; e.g. Fig. 32 #26),
control the separator to separate red blood cells from the blood (P48/L2-4); and
control the pump system to collect the separated red blood cells (P50/L3: P5 of Fig. 32).
While MIN does not explicitly specify an embodiment where the procedure of e.g. Fig. 32 uses the centrifugal separator instead of the spinning membrane separator, the disclosure throughout suggests to one having ordinary skill in the art may use the centrifugal separator instead of the spinning membrane separator for the purpose of separating blood into plasma and red blood cells (see the embodiment using a centrifugal separator of e.g. Fig. 44 #36; P4/L10-12,21-24,28-30,33-P5/L4; P22/L29-31; P23/L5-25; P25/L25-27,31-P26/L3; P27/L19-20; P33/L9-10; P46/L19-29; P47/L20-21; P48/L9-14, the same could be said for only using the centrifugal separator 16 and not using the spinning membrane separator drive unit 14 based on desired procedure and application, which also has the effect of separating plasma from cellular blood components; P50/L5-8; P76/L20-23).
If it is not obvious via MIN’s disclosure alone, SCHOENDORFER teaches a closed hemapheresis system (title, Figs.) and that membrane separation is not suited for some applications, where centrifugal separation based on density differences is preferred, for example, providing a platelet rich plasma (C2/L13-21).
Therefore, it is obvious to one having ordinary skill in the art to:
control the pump system to convey blood into the centrifugal separator; 
control the centrifugal separator to separate red blood cells from the blood; and,
the controller is configured to control the centrifugal separator and not the spinning membrane separator drive unit to separate red blood cells from the blood.
Regarding claim 4, MIN suggest the controller is configured to control the pump system to convey the separated red blood cells through a leukocyte removal filter (Fig. 32 #60) while controlling the separator to separate red blood cells from the blood (centrifugal separator #36 substitutes a spinning membrane separator #26; P51/L2-5).
Regarding claim 5-6, MIN teaches the controller is further configured to control the pump system to mix said the separated red blood cells with an additive solution (e.g. Adsol; P50/L26-27) prior to the separated red blood cells being conveyed through the leukocyte removal filter; and,
wherein the controller is configured (capable of being programmed) to control the pump system to add the additive solution to the separated red blood cells at a rate configured to produce a mixture having a predetermined or preselected hematocrit (note that the particular hemocrit is not part of the claimed device; see claim interpretation above; see also P51/L18-21).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777